DONNELLY, Judge,
dissenting.
Section 115.579, RSMo 1986, requires that a summons with a fifteen-day return date issue. A summons with a thirty-day return date was improper in this proceeding. The principal opinion holds that the circuit court obtained jurisdiction over the general election contest when the circuit clerk issued the summons with a thirty-day return date. I must disagree.
When there is a deficiency in the summons issued and served, the law has been that the trial court is without jurisdiction to proceed with the election contest and must dismiss the case. See State ex rel. Hancock v. Spencer, 166 Mo. 279, 65 S.W. 984 (1901); State ex rel. Bulger v. Southern, 278 Mo. 610, 214 S.W. 100 (banc 1919); State ex rel. Kaysing v. Ryan, 334 Mo. 743, 67 S.W.2d 983 (banc 1934); State ex rel. Penrose v. Killoren, 354 Mo. 22, 188 S.W.2d 1 (banc 1945); Messick v. Grainger, 356 Mo. 1227, 205 S.W.2d 739 (1947); Jones v. Buckley, 425 S.W.2d 204 (Mo.1968).
The opinion in State ex rel. Frazier v. Green, 143 S.W.2d 64 (Mo.App.1940), is particularly enlightening on the question. The court considered whether the circuit court could proceed in a primary election contest where the sheriff served upon the contestee only a copy of the contestant’s petition. The statute required that a writ of summons also be served upon the con-testee. The court stated:
Under this statute it is perfectly plain that a summons in the statutory form shall be issued and served by the sheriff together with a copy of the petition of the contestee. This is the only way in which the court can get jurisdiction over the person of the contestee, unless he voluntarily appears thereto.
143 S.W.2d at 67. Considering whether the court should consider parol evidence to determine whether the sheriff did, in fact, *46serve a copy of the writ of summons upon the contestee, the court stated:
The return of the sheriff is a record of the court of the highest order. It is the initial process by which the defendant is brought into court. In no other manner, except by voluntary appearance, can the court obtain jurisdiction over the person of the contestee in a proceeding under the statute relating to primary election contests.
Under these cases, appellant’s petition for election contest was properly dismissed. However, the principal opinion chooses to ignore precedent and to declare that the circuit court must proceed with the election contest even though the summons was deficient. Without citation of authority, the principal opinion trivializes the importance of the parties to this action and excises the statutory requirement that the circuit court obtain jurisdiction over the contestee before proceeding.
The principal opinion declares the requirements of the election contest statutes clear and unambiguous and cites Beatty v. Metropolitan St. Louis Sewer District, 700 S.W.2d 831, 837 (Mo. banc 1985), for the holding that “[t]he statute clearly announces the parties and the procedures by which contests are to be conducted.” But then the principal opinion inexplicably subverts the contestee’s role in the election contest by ignoring the statutory requirement that the circuit court obtain jurisdiction over the contestee, stating:
From the clear language of the election contest statutes ... an election contest is procedurally analogous to an in rem action. The res is the election itself. The trial court acquires jurisdiction over the res when the election contest petition is filed in conformity with the requirements of Chapter 115. The contestee has the option to participate in the interest of expanding any issue relating to the contested election. § 115.583.
The principal opinion also states: “In bringing an election contest, the contestant speaks for the entire electorate, seeking to assure all that the democratic process has functioned and that the voters’ will is done.”
The principal opinion notwithstanding, the General Assembly has carefully defined the parties and their roles in an election contest. Subsection 1 of § 115.553, RSMo 1986, provides that “[a]ny candidate for election to any office may challenge the correctness of the returns for the office, charging that irregularities occurred in the election.” (Emphasis added). Such person is the contestant. The contestee is the person who was declared the winner of the election by the election authority. §§ 115.-577 and 115.579, RSMo 1986.
Subsection 2 of § 115.553, RSMo 1986, provides that “[t]he result of any election on any question ” may be contested by a registered voter. (Emphasis added). Such person is the contestant. The contestee is the “officer or election authority responsible for issuing the statement setting forth the result of the election....” § 115.553.2.
Thus, where title to an office is at stake, only a candidate for election to that office has standing to challenge the correctness of the election results. § 115.553.1. “The function of the service of the summons upon the contestee is to fix the day upon which he must appear in court, leaving it entirely optional with him as to whether he will file any written pleading.” State ex rel. Bess v. Schult, 143 S.W.2d 486, 492 (Mo.App.1940). If the contestee chooses to file an answer, he must specify “reasons why his nomination should not be contested.” § 115.579.3. (Emphasis added). In addition, he may “contest the validity of any votes given to the contestant” and if he does contest the validity of such votes, he must “set forth in his answer the votes he wishes to contest and the facts he will prove in support of such contest.” § 115.579.3.
Thus, under this statutory scheme, the contestant does not speak “for the entire electorate, seeking to assure all that the democratic process has functioned properly and that the voters’ will is done.” Where the electorate has a cognizable interest at stake in an election, the General Assembly *47has granted standing to the electorate to challenge the result of the election. This occurs when the election is on a question, not an office. § 115.553.2.
Subsection 1 of § 115.553 is involved in this appeal. At issue are the election results for election to an office. Respondent Evert was declared the winner of the election. He is the contestee. Appellant Foster was not declared the winner of the election. He is the contestant.
As a contestee, the statute entitles respondent Evert to notice of the proceedings and requires the court to obtain jurisdiction over him. Section 115.579 explicitly states that “if the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee’s declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the circuit court.” The statutory requirement that the summons either be personally served or posted is the process by which jurisdiction is obtained. This is a requirement imposed by the election contest statute itself, not by the courts in reliance on procedures that apply in ordinary civil cases.
Crucial to the majority’s holding is the statement: “Grimm and cases which require personal service on the contestee as a basis for jurisdiction in election contests should no longer be followed.” (Emphasis added). In State ex rel. Craig v. Grimm, 542 S.W.2d 335 (Mo.App.1976), the court held that proper service of process is a prerequisite to the court’s acquiring jurisdiction. The court did not require personal service in Grimm. The court required that a proper summons be issued for the court to acquire jurisdiction. The majority cites no cases, nor am I aware of any, that require service beyond that required by the election contest statute itself, i.e., section 115.579 expressly requires personal service if the contestee can be found within two days. Grimm, however, does cite cases involving ordinary civil actions for the proposition that the summons is jurisdictional. Although, as the majority states, the “technical requirements which relate to the service of summons in ordinary civil actions do not apply when election contest statutes provide a contrary procedure”, section 115.579 explicitly states that “[t]he summons shall be served ... in the same manner provided for service of process in civil actions.” As already noted, this Court has consistently held that the proper issuance and delivery of the summons is a prerequisite to the circuit court’s jurisdiction in election contests. Thus, to hold that “personal service on the contestee as a basis for jurisdiction in election contests” is not necessary is inapposite to the issues in this case.
If “jurisdiction over a general election" is to be the issue on this appeal, the essential question is: What is the effect of the deficient summons in this case? Historically, the courts of Missouri have held a deficient summons precludes a circuit court from proceeding with an election contest. Of course, this Court may choose to expressly declare otherwise. But this Court should not interpret a statute which unambiguously defines the parties and their respective roles in an election contest in a manner inconsistent with clear legislative intent.
I respectfully dissent.